In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00043-CR



        MARISSA ANN FLOWERS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 28135




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER
        Court reporter Kelly Bryant recorded the trial court proceedings in appellate cause number

06-19-00043-CR, styled Marissa Ann Flowers v. The State of Texas, trial court cause number

28135 in the Sixth Judicial District Court of Lamar County, Texas. The reporter’s record was

originally due May 7, 2019. The record has not been filed, and Bryant has not requested an

extension of the filing deadline, even after receiving email correspondence from this Court

inquiring about the status of the record.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we order Bryant to file the reporter’s record in cause number 06-19-00043-CR,

styled Marissa Ann Flowers v. The State of Texas, trial court cause number 28135 in the Sixth

Judicial District Court of Lamar County, Texas, to be received no later than May 28, 2019.

        If the reporter’s record is not received by May 28, we warn Bryant that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of this

Court for failing to obey its order.

        IT IS SO ORDERED.

                                              BY THE COURT

Date: May 21, 2019


                                                 2